                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 G’ESA KALAFI
 f/k/a STANLEY FELTON,
                                                                      ORDER
        Plaintiff,
 v.                                                          Case No. 19-cv-319-wmc

 LEBBEUS BROWN, GARY BOUGHTON,
 LIETENANT CICHANAWICZ
 and DANIEL DOE,

        Defendants.


       Plaintiff G’esa Kalafi f/k/a Stanley Felton, a prisoner in the custody of the Wisconsin

Department of Corrections, has paid the $400 fee for filing this case. Because plaintiff is a

prisoner, plaintiff is subject to the Prison Litigation Reform Act, which requires the court to

screen the complaint to determine whether any portion is frivolous or malicious, fails to state

a claim on which relief may be granted or seeks monetary relief from a defendant who is

immune from such relief.

       Accordingly, IT IS ORDERED that plaintiff G’esa Kalafi’s complaint is taken under

advisement pursuant to 28 U.S.C. § 1915A. Plaintiff will be notified promptly when such a

decision has been made.


               Entered this 21st day of May, 2019.

                                    BY THE COURT:


                                    /s/
                                    PETER OPPENEER
                                    Magistrate Judge
